Title: From Benjamin Franklin to William Strahan, 1 May 1764
From: Franklin, Benjamin
To: Strahan, William


Dear Straney
Philada. May 1. 1764
I receiv’d your Favour of Decemr. 20. You cannot conceive the Satisfaction and Pleasure you give your Friends here by your political Letters. Your Accounts are so clear, circumstantial and compleat, that tho’ there is nothing too much, nothing is wanting to give us, as I imagine, a more perfect Knowledge of your Publick Affairs than most People have that live among you. The Characters of your Speakers and Actors, are so admirably sketch’d, and their Views so plainly open’d, that we see and know every body; they all become of our Acquaintance. So excellent a Manner of Writing, seems to me a superfluous Gift to a mere Printer. If you do not commence Author for the Benefit of Mankind, you will certainly be found guilty hereafter, of burying your Talent. It is true that it will puzzle the Devil himself to find anything else to accuse you of, but remember that he may make a great deal of that. If I were King (which may God, in Mercy to us all, prevent) I should certainly make you the Historiographer of my Reign. There could be but one Objection. I suspect you might be a little partial in my Favour. But your other Qualifications for an Historian being duly consider’d, I believe we might get over that.
Our petty publick Affairs here are in the greatest Confusion, and will never, in my Opinion, be compos’d, while the Proprietary Government subsists. I have wrote a little Piece (which I send enclos’d) to persuade a Change. People talk of sending me to England to negociate it, But I grow very indolent. Bustling is for younger Men.
Mrs. Franklin, Sally, and my Son and Daughter of the Jerseys, with whom I lately spent a Week, all join in best Wishes of Prosperity to you and all yours, with Dear Sir, Your affectionate humble Servant
B Franklin
P.S. I will do every thing in my Power to recommend the Work Mr. Griffith mentions, having the same Sentiments of it that you express. But I conceive many more of them come to America than he imagines. Our Booksellers perhaps write for but few; but the Reason is, that a Multitude of our People trade more or less to London; and all that are bookishly dispos’d receive the Reviews singly from their Correspondents as they come out.
Mr. Strahan
